Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, and 3-4 have been canceled.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13, and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Salminen (WO 2015033013).
Regarding claim-13, Salminen discloses a system for increasing transport ground clearance on a mobile recycling plant (100 or 400; Fig.1-5, 12-15; Abstract) comprising: 
a frame (1, Fig.12-15); 
a crusher (10, Fig.12-15); 
a screen (20, Fig.12-15); 2PATENT APPLICATION 11800.041D1 
a crusher to screen conveyor (40, Fig.12-15); 
a screen feed end support post (support arm 26, Fig.12-15); 
a conveyor support (support arm 25, Fig.12-15); and 
said screen (20), said crusher to screen conveyor (40); said conveyor support (25) being combined and configured in operative combination so that when said screen is moved said crusher to screen conveyor is caused to be reoriented and a portion of said crusher to screen conveyor is moved such that ground clearance of said mobile recycling plant (400) is changed (See Fig.12 in extended position and See Fig.14 in retracted position for increasing the ground clearance thus ground clearance is changed).
Regarding claim-15, Salminen discloses wherein said conveyor support is a conveyor middle support (support arm 25, Fig.12-15).
Regarding claim-16, Salminen discloses wherein said screen (20), said crusher to screen conveyor (40); said conveyor support being combined and configured in operative combination so that when said screen is lowered (See Fig.14) said crusher to screen conveyor is caused to be folded and a portion of said crusher to screen conveyor is translated such that ground clearance of said mobile recycling plant is increased (See Fig.12 in extended position and See Fig.14 in retracted position for increasing the ground clearance).

Claims 13, and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gordon (US 20140224906).
Regarding claim-13, Gordon discloses a system for increasing transport ground clearance on a mobile recycling plant (10; Fig.1-4; Abstract) comprising: 
a frame (tracks 11 mounted on chassis 13, Fig.1-2); 
a crusher (30, Fig.1-3); 
a screen (70 with screening mesh 72, Fig.2-4); 2PATENT APPLICATION 11800.041D1 
a crusher to screen conveyor (40, Fig.1-4); 
a screen feed end support post (links 86; Fig.4); 
a conveyor support (links 62, 64 Fig.3-4); and 
said screen (70), said crusher to screen conveyor (40); said conveyor support (62, 64) being combined and configured in operative combination so that when said screen (70) is moved said crusher to screen conveyor is caused to be reoriented and a portion of said crusher to screen conveyor is moved such that ground clearance of said mobile recycling plant (10) is changed (See Fig.4 in extended position and See Fig.1 in retracted position for increasing the ground clearance thus ground clearance is changed).
Regarding claim-15, Gordon discloses wherein said conveyor support is a conveyor middle support (links 62, 64, Fig.12-15).
Regarding claim-16, Gordon discloses wherein said screen (70), said crusher to screen conveyor (40); said conveyor support being combined and configured in operative combination so that when said screen is lowered (See Fig.1) said crusher to screen conveyor is caused to be folded and a portion of said crusher to screen conveyor is translated such that ground clearance of said mobile recycling plant is increased (See Fig.4 in extended position and See Fig.1 in retracted position for increasing the ground clearance).

Claims 13, and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Douglas (US 20140158798).
Regarding claim-13, Douglas discloses a system for increasing transport ground clearance on a mobile recycling plant (Fig.1-14; Abstract) comprising: 
a frame (tracks 26 mounted on assembly25, Fig.2-3); 
a crusher (90, Fig.1-3); 
a screen (60 with screening mesh 74, Fig.2-4); 2PATENT APPLICATION 11800.041D1 
a crusher to screen conveyor (40, Fig.1-4); 
a screen feed end support post (adjusting element 86; Fig.2); 
a conveyor support (adjusting element 46; Fig.2); and 
said screen (60), said crusher to screen conveyor (40); said conveyor support (46) being combined and configured in operative combination so that when said screen (60) is moved said crusher to screen conveyor is caused to be reoriented and a portion of said crusher to screen conveyor is moved such that ground clearance of said mobile recycling plant is changed (See Fig.2 in extended position and See Fig.3 in retracted position for increasing the ground clearance thus ground clearance is changed).
Regarding claim-15, Douglas discloses wherein said conveyor support is a conveyor middle support (adjusting element 46, Fig.2).
Regarding claim-16, Douglas discloses wherein said screen (60), said crusher to screen conveyor (40); said conveyor support being combined and configured in operative combination so that when said screen is lowered (See Fig.3) said crusher to screen conveyor is caused to be folded and a portion of said crusher to screen conveyor is translated such that ground clearance of said mobile recycling plant is increased (See Fig.2 in extended position and See Fig.3 in retracted position for increasing the ground clearance).

Claims 13, and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Karl (US 20100193619).
Regarding claim-13, Karl discloses a system for increasing transport ground clearance on a mobile recycling plant (Fig.2-4; Abstract) comprising: 
a frame (platform 7, Fig.3); 
a crusher (3, Fig.3); 
a screen (30 with screening mesh 32, Fig.12-15); 2PATENT APPLICATION 11800.041D1 
a crusher to screen conveyor (feed conveyor 2 and screen conveyor 33, Fig.3-4); 
a screen feed end support post (cylinder assembly 36, 37; Fig.3-4); 
a conveyor support (cylinder assembly 11, 12; Fig.3-4); and 
said screen (30), said crusher to screen conveyor (2 and 33); said conveyor support (11, 12) being combined and configured in operative combination so that when said screen is moved said crusher to screen conveyor is caused to be reoriented and a portion of said crusher to screen conveyor is moved such that ground clearance of said mobile recycling plant is changed (See Fig.4 in extended position and See Fig.3 in retracted position for increasing the ground clearance thus ground clearance is changed).
Regarding claim-15, Karl discloses wherein said conveyor support is a conveyor middle support (cylinder assembly 11, 12; Fig.3-4).
Regarding claim-16, Karl discloses wherein said screen (30), said crusher to screen conveyor (2 and 33); said conveyor support being combined and configured in operative combination so that when said screen is lowered (See Fig.3) said crusher to screen conveyor is caused to be folded and a portion of said crusher to screen conveyor is translated such that ground clearance of said mobile recycling plant is increased (See Fig.4 in extended position and See Fig.3 in retracted position for increasing the ground clearance).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2, 5-12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Salminen (WO 2015033013) in view of Mats (CN 101330989).
Regarding claim-2, Salminen discloses a system for increasing transport ground clearance on a mobile recycling plant (100 or 400; Fig.1-5, 12-15; Abstract) comprising: providing: 
a vehicular frame (1, Fig.12-15)
a recycle plant crusher (10, Fig.12-15); 
a dual deck screen (Screen 20 having multiple decks 21, 22, 23; Fig.2-5, 12-15) (Pg.11 line16-19; Pg.16 line17-19).
under crusher to screen conveyor (40, Fig.12-15); 
screen feed end operational support post (support arm 26, Fig.12-15); 
conveyor middle slide support (support arm 25, Fig.12-15); and 
said dual deck screen (20), said under crusher to screen conveyor (40); said conveyor middle slide support (25) being combined and configured in operative combination so that when said dual non-parallel deck screen is lowered (See Fig.14) said under crusher to screen conveyor is caused to be folded and a tail end of said under crusher to screen conveyor is translated in a direction such that ground clearance of said mobile recycling plant (400) is increased (See Fig.12 in extended position and See Fig.14 in retracted position for increasing the ground clearance).
But Salminen does not explicitly teaches non-parallel dual screen.
Mats discloses a screening arrangement apparatus (100, Fig.1) for screening material (Abstract, Fig.1-3) and, also teaches a dual non-parallel deck screen (110, Fig.1-3). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to alternatively provide Salminen’s plant with the dual non-parallel deck screen as taught by Mats for purpose of achieving improved screening results.
Regarding claim-5, Salminen discloses a system for increasing transport ground clearance on a mobile recycling plant (100 or 400; Fig.1-5, 12-15; Abstract) comprising: 
a frame (1, Fig.12-15); 
a crusher (10, Fig.12-15); 
a deck screen (20, Fig.12-15); 2PATENT APPLICATION 11800.041D1 
a crusher to screen conveyor (40, Fig.12-15); 
a screen feed end support post (support arm 26, Fig.12-15); 
a conveyor middle support (support arm 25, Fig.12-15); and 
said deck screen (20), said crusher to screen conveyor (40); said conveyor middle support (25) being combined and configured in operative combination so that when said non-parallel deck screen is lowered (See Fig.14) said crusher to screen conveyor is caused to be folded and a tail end of said crusher to screen conveyor is translated in a direction such that ground clearance of said mobile recycling plant (400) is increased (See Fig.12 in extended position and See Fig.14 in retracted position for increasing the ground clearance).
But Salminen does not explicitly teaches a non-parallel deck screen.
Mats discloses a screening arrangement apparatus (100, Fig.1) for screening material (Abstract, Fig.1-3) and, also teaches a non-parallel deck screen (110, Fig.1-3). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to alternatively provide Salminen’s plant with the non-parallel deck screen as taught by Mats for purpose of achieving improved screening results.
Regarding claim-6, Salminen as modified discloses wherein said frame is a vehicular frame (1; Fig.12-15) (Pg.16 line26-22).
Regarding claim-7, Salminen as modified discloses wherein said crusher (10, Fig.12-15) is a recycle plant crusher (The material to be crushed may also be recyclable material such as concrete, bricks, or asphalt, Pg.1 Background art line11-19).
Regarding claim-8, Salminen as modified discloses wherein said non-parallel deck screen is a dual non-parallel deck screen (110, Fig.1-3 as taught by Mats) 
Regarding claim-9, Salminen as modified discloses wherein said crusher to screen conveyor (40, Fig.12-15) is an under crusher to screen conveyor (second conveyor 40).
Regarding claim-10, Salminen as modified discloses wherein said screen feed end support post is a screen feed end operational support post (support arm 26, Fig.12-15).
Regarding claim-11, Salminen as modified discloses wherein said conveyor middle support is a conveyor middle slide support (support arm 25, Fig.12-15).
Regarding claim-12, Salminen as modified discloses wherein said non-parallel deck screen (110 as taught by Mats), said crusher to screen conveyor (40); said conveyor middle support (25) being combined and configured in operative combination so that when said non-parallel deck screen (110) is moved said crusher to screen conveyor (40) is caused to be reoriented and a portion of said crusher to screen conveyor is moved such that ground clearance of said mobile recycling plant is increased (See Fig.12 in extended position and See Fig.14 in retracted position for increasing the ground clearance).
Regarding claim-14, Salminen as modified discloses wherein said screen is a non-parallel deck screen (110, Fig.1-3 as taught by Mats). 

Claim 2, 5-12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Gordon (US 20140224906) in view of Mats (CN 101330989).
Regarding claim-2, Gordon discloses a system for increasing transport ground clearance on a mobile recycling plant (10; Fig.1-4; Abstract) comprising: providing: 
a vehicular frame (tracks 11 mounted on chassis 13, Fig.1-2)
a recycle plant crusher (30, Fig.1-3); 
a deck screen (70 with screening mesh 72, Fig.2-4).
under crusher to screen conveyor (40, Fig.1-4); 
screen feed end operational support post (link 86, Fig.4); 
conveyor middle slide support (links 62, 64 Fig.3-4); and 
said deck screen (70), said under crusher to screen conveyor (40); said conveyor middle slide support (62, 64) being combined and configured in operative combination so that when said dual non-parallel deck screen is lowered (See Fig.1) said under crusher to screen conveyor is caused to be folded and a tail end of said under crusher to screen conveyor is translated in a direction such that ground clearance of said mobile recycling plant (10) is increased (See Fig.4 in extended position and See Fig.1 in retracted position for increasing the ground clearance).
But Gordon does not explicitly teaches dual non-parallel deck screen.
Mats discloses a screening arrangement apparatus (100, Fig.1) for screening material (Abstract, Fig.1-3) and, also teaches a dual non-parallel deck screen (110, Fig.1-3). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to alternatively provide Gordon’s system with the dual non-parallel deck screen as taught by Mats for purpose of achieving improved screening results.
Regarding claim-5, Gordon discloses a system for increasing transport ground clearance on a mobile recycling plant (10; Fig.1-4; Abstract) comprising: 
a frame (chassis 13, Fig.1-2); 
a crusher (30, Fig.1-3); 
a deck screen (70 with screening mesh 72, Fig.2-4); 2PATENT APPLICATION 11800.041D1 
a crusher to screen conveyor (40, Fig.1-4); 
a screen feed end support post (link 86, Fig.4); 
a conveyor middle support (links 62, 64 Fig.3-4); and 
said deck screen (70), said crusher to screen conveyor (40); said conveyor middle support (62, 64) being combined and configured in operative combination so that when said non-parallel deck screen is lowered (See Fig.1) said crusher to screen conveyor is caused to be folded and a tail end of said crusher to screen conveyor is translated in a direction such that ground clearance of said mobile recycling plant (10) is increased (See Fig.4 in extended position and See Fig.1 in retracted position for increasing the ground clearance).
But Gordon does not explicitly teaches a non-parallel deck screen.
Mats discloses a screening arrangement apparatus (100, Fig.1) for screening material (Abstract, Fig.1-3) and, also teaches a non-parallel deck screen (110, Fig.1-3). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to alternatively provide Gordon’s system with the non-parallel deck screen as taught by Mats for purpose of achieving improved screening results.
Regarding claim-6, Gordon as modified discloses wherein said frame is a vehicular frame (tracks 11 mounted on chassis 13, Fig.1-2).
Regarding claim-7, Gordon as modified discloses wherein said crusher (30, Fig.1-3) is a recycle plant crusher ([0025]).
Regarding claim-8, Gordon as modified discloses wherein said non-parallel deck screen is a dual non-parallel deck screen (110, Fig.1-3 as taught by Mats) 
Regarding claim-9, Gordon as modified discloses wherein said crusher to screen conveyor (40, Fig.1-4) is an under crusher to screen conveyor (feed conveyor 40).
Regarding claim-10, Gordon as modified discloses wherein said screen feed end support post is a screen feed end operational support post (link 86, Fig.4).
Regarding claim-11, Gordon as modified discloses wherein said conveyor middle support is a conveyor middle slide support (links 62, 64; Fig.3-4).
Regarding claim-12, Gordon as modified discloses wherein said non-parallel deck screen (110 as taught by Mats), said crusher to screen conveyor (40); said conveyor middle support (62, 64) being combined and configured in operative combination so that when said non-parallel deck screen (110) is moved said crusher to screen conveyor (40) is caused to be reoriented and a portion of said crusher to screen conveyor is moved such that ground clearance of said mobile recycling plant (10) is increased (See Fig.4 in extended position and See Fig.1 in retracted position for increasing the ground clearance).
Regarding claim-14, Gordon as modified discloses wherein said screen is a non-parallel deck screen (110, Fig.1-3 as taught by Mats). 

 Claim 2, 5-12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Douglas (US 20140158798) in view of Mats (CN 101330989).
Regarding claim-2, Douglas discloses a system for increasing transport ground clearance on a mobile recycling plant (Fig.1-14; Abstract) comprising: providing: 
a vehicular frame (tracks 26 mounted on assembly25, Fig.2-3)
a recycle plant crusher (90, Fig.1-3); 
a dual screening deck screen (510 with screening mesh 520, 530; Fig.11).
under crusher to screen conveyor (40, Fig.1-4); 
screen feed end operational support post (adjusting element 86; Fig.2); 
conveyor middle slide support (adjusting element 46; Fig.2); and 
said deck screen (510), said under crusher to screen conveyor (40); said conveyor middle slide support (46) being combined and configured in operative combination so that when said dual non-parallel deck screen is lowered (See Fig.3) said under crusher to screen conveyor is caused to be folded and a tail end of said under crusher to screen conveyor is translated in a direction such that ground clearance of said mobile recycling plant is increased (See Fig.2 in extended position and See Fig.3 in retracted position for increasing the ground clearance).
But Douglas does not explicitly teach dual non-parallel deck screen.
Mats discloses a screening arrangement apparatus (100, Fig.1) for screening material (Abstract, Fig.1-3) and, also teaches a dual non-parallel deck screen (110, Fig.1-3). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to alternatively provide Douglas’s system with the dual non-parallel deck screen as taught by Mats for purpose of achieving improved screening results.
Regarding claim-5, Douglas discloses a system for increasing transport ground clearance on a mobile recycling plant (Fig.1-14; Abstract) comprising: 
a frame (tracks 26 mounted on assembly25, Fig.2-3); 
a crusher (90, Fig.1-3); 
a deck screen (510 with screening mesh 520, 530; Fig.11); 2PATENT APPLICATION 11800.041D1 
a crusher to screen conveyor (40, Fig.1-4); 
a screen feed end support post (adjusting element 86; Fig.2); 
a conveyor middle support (adjusting element 46; Fig.2); and 
said deck screen (510), said crusher to screen conveyor (40); said conveyor middle support (46) being combined and configured in operative combination so that when said non-parallel deck screen is lowered (See Fig.3) said crusher to screen conveyor is caused to be folded and a tail end of said crusher to screen conveyor is translated in a direction such that ground clearance of said mobile recycling plant (10) is increased (See Fig.2 in extended position and See Fig.3 in retracted position for increasing the ground clearance).
But Douglas does not explicitly teaches a non-parallel deck screen.
Mats discloses a screening arrangement apparatus (100, Fig.1) for screening material (Abstract, Fig.1-3) and, also teaches a non-parallel deck screen (110, Fig.1-3). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to alternatively provide Douglas’s system with the non-parallel deck screen as taught by Mats for purpose of achieving improved screening results.
Regarding claim-6, Douglas as modified discloses wherein said frame is a vehicular frame (tracks 26 mounted on assembly25, Fig.2-3).
Regarding claim-7, Douglas as modified discloses wherein said crusher (90, Fig.1-3) is a recycle plant crusher ([0002]).
Regarding claim-8, Douglas as modified discloses wherein said non-parallel deck screen is a dual non-parallel deck screen (110, Fig.1-3 as taught by Mats) 
Regarding claim-9, Douglas as modified discloses wherein said crusher to screen conveyor (40, Fig.1-4) is an under crusher to screen conveyor (infeed conveyor 40).
Regarding claim-10, Douglas as modified discloses wherein said screen feed end support post is a screen feed end operational support post (adjusting element 86; Fig.2).
Regarding claim-11, Douglas as modified discloses wherein said conveyor middle support is a conveyor middle slide support (adjusting element 46; Fig.2).
Regarding claim-12, Douglas as modified discloses wherein said non-parallel deck screen (110 as taught by Mats), said crusher to screen conveyor (40); said conveyor middle support (46) being combined and configured in operative combination so that when said non-parallel deck screen (110) is moved said crusher to screen conveyor (40) is caused to be reoriented and a portion of said crusher to screen conveyor is moved such that ground clearance of said mobile recycling plant is increased (See Fig.2 in extended position and See Fig.3 in retracted position for increasing the ground clearance).
Regarding claim-14, Douglas as modified discloses wherein said screen is a non-parallel deck screen (110, Fig.1-3 as taught by Mats). 

Claim 2, 5-12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Karl (US 20100193619) in view of Mats (CN 101330989).
Regarding claim-2, Karl discloses a system for increasing transport ground clearance on a mobile recycling plant (Fig.3-4; Abstract) comprising: providing: 
a vehicular frame (tracks 6 mounted on platform 7; Fig.1, 3)
a recycle plant crusher (3, Fig.3); 
a screening deck screen (30 with screening mesh 32, Fig.12-15);
under crusher to screen conveyor (feed conveyor 2 and screen conveyor 33, Fig.3-4); 
screen feed end operational support post (cylinder assembly 36, 37; Fig.3-4); 
conveyor middle slide support (cylinder assembly 11, 12; Fig.3-4); and 
said deck screen (30), said under crusher to screen conveyor (2 and 33); said conveyor middle slide support (11, 12) being combined and configured in operative combination so that when said dual non-parallel deck screen is lowered (See Fig.3) said under crusher to screen conveyor is caused to be folded and a tail end of said under crusher to screen conveyor is translated in a direction such that ground clearance of said mobile recycling plant is increased (See Fig.4 in extended position and See Fig.3 in retracted position for increasing the ground clearance).
But Karl does not teach dual non-parallel deck screen.
Mats discloses a screening arrangement apparatus (100, Fig.1) for screening material (Abstract, Fig.1-3) and, also teaches a dual non-parallel deck screen (110, Fig.1-3). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to alternatively provide Karl’s system with the dual non-parallel deck screen as taught by Mats for purpose of achieving improved screening results.
Regarding claim-5, Karl discloses a system for increasing transport ground clearance on a mobile recycling plant (Fig.3-4; Abstract) comprising: 
a frame (tracks 6 mounted on platform 7; Fig.1, 3); 
a crusher (3, Fig.3); 
a deck screen (30 with screening mesh 32, Fig.12-15); 2PATENT APPLICATION 11800.041D1 
a crusher to screen conveyor (feed conveyor 2 and screen conveyor 33, Fig.3-4); 
a screen feed end support post (cylinder assembly 36, 37; Fig.3-4); 
a conveyor middle support (cylinder assembly 11, 12; Fig.3-4); and 
said deck screen (30), said crusher to screen conveyor (2 and 33); said conveyor middle support (11, 12) being combined and configured in operative combination so that when said non-parallel deck screen is lowered (See Fig.3) said crusher to screen conveyor is caused to be folded and a tail end of said crusher to screen conveyor is translated in a direction such that ground clearance of said mobile recycling plant (10) is increased (See Fig.4 in extended position and See Fig.3 in retracted position for increasing the ground clearance).
But Karl does not explicitly teaches a non-parallel deck screen.
Mats discloses a screening arrangement apparatus (100, Fig.1) for screening material (Abstract, Fig.1-3) and, also teaches a non-parallel deck screen (110, Fig.1-3). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to alternatively provide Karl’s system with the non-parallel deck screen as taught by Mats for purpose of achieving improved screening results.
Regarding claim-6, Karl as modified discloses wherein said frame is a vehicular frame (tracks 6 mounted on platform 7; Fig.1, 3).
Regarding claim-7, Karl as modified discloses wherein said crusher (3, Fig.3) is a recycle plant crusher ([0001]).
Regarding claim-8, Karl as modified discloses wherein said non-parallel deck screen is a dual non-parallel deck screen (110, Fig.1-3 as taught by Mats) 
Regarding claim-9, Karl as modified discloses wherein said crusher to screen conveyor (feed conveyor 2 and screen conveyor 33, Fig.3-4) is an under crusher to screen conveyor (Fig.3-4).
Regarding claim-10, Karl as modified discloses wherein said screen feed end support post is a screen feed end operational support post (cylinder assembly 36, 37; Fig.3-4).
Regarding claim-11, Karl as modified discloses wherein said conveyor middle support is a conveyor middle slide support (cylinder assembly 11, 12; Fig.3-4).
Regarding claim-12, Karl as modified discloses wherein said non-parallel deck screen (110 as taught by Mats), said crusher to screen conveyor (2 and 33); said conveyor middle support (11, 12) being combined and configured in operative combination so that when said non-parallel deck screen (110) is moved said crusher to screen conveyor is caused to be reoriented and a portion of said crusher to screen conveyor is moved such that ground clearance of said mobile recycling plant is increased (See Fig.4 in extended position and See Fig.3 in retracted position for increasing the ground clearance).
Regarding claim-14, Karl as modified discloses wherein said screen is a non-parallel deck screen (110, Fig.1-3 as taught by Mats). 

Conclusion
A similar rejection under 103 can be applied by using GB 2351247 as primary with other secondary references listed in “Notice of Reference Cited”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD AWAIS whose telephone number is (571)272-4955. The examiner can normally be reached Monday-Friday 7-4 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571)272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        

/MA/Examiner, Art Unit 3651